           Case 1:21-cv-00503-VSB Document 12 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  4/9/2021
VIDEO ELEPHANT LTD.,                                      :
                                                          :
                                        Plaintiff,        :
                                                          :               21-cv-0503 (VSB)
                      -against-                           :
                                                          :                    ORDER
BLAKE BROADCASTING LLC,                                   :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

        Before the Court is defense counsel’s letter motion dated April 8, 2021, (Doc. 10), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to

file under seal their proposed Order to Show Cause for Motion to Withdraw as Counsel, Affidavit,

and Memorandum of Law in Support of the Motion (collectively, “Motion to Withdraw”).

        Upon consideration of the motion and for good cause shown, the Court GRANTS defense

counsel’s motion. Accordingly, it is hereby:

        ORDERED that defense counsel may file the Motion to Withdraw entirely under seal.

        IT IS FURTHER ORDERED that defense counsel inform the Court by April 16, 2021

whether they also seek to file the Motion to Withdraw ex parte.

SO ORDERED.

Dated: April 9, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
